Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-15 are subject to examination.  

Priority
Applicant’s claim for PCT as claimed in this application under 35 U.S.C. 371, is acknowledged (This application is a 371 of PCT/EP2018/056593 03/15/2018).

Response to Amendment
The preliminary amendment, paper dated 8/13/20 (claims, specification) is acknowledged.

Drawings
The figures submitted on the filing date of this application are noted. 
The drawings are objected to because figure 2 contains blank boxes. Applicant must supply a suitable legend with symbols. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. The following are direct quotations of 37 CFR 1.84(n), (o), repeated below: 
(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. 
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
A proposed drawing correction or corrected drawing is required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  
Referring to claims 10 merely claimed as a computer program i.e., a software without using hardware supporting it per se, that is, descriptions or expressions of such a program and that is, descriptive material per se, non-functional descriptive material, and is not statutory because it is not a physical “thing” nor a statutory process, as there are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed aspects of the invention, which permit the computer program’s functionality to be realized.  Since a computer program is merely a set of instructions capable of being executed by a computer, the program itself is not a process, without the computer-readable medium needed to realize the computer program’s functionality.  In contrast, a claimed non transitory computer-readable medium encoded with a computer program defines structural and functional interrelationships between the computer program and the medium which permit the computer program’s functionality to be realized, and is thus statutory.  Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  In re Sarkar, 588 F.2d 1330, 1333, 200 USPQ 132, 137 (CCPA 1978).  See MPEP § 2106(IV)(B)(1)(a).
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. With respect to claim 11, since the metes and bounds of "computer readable medium" do not positively limit the invention to non-transitory media, " computer readable medium" is thus interpreted to include a transmission type medium (the specification also does not define “computer readable” being limited to non-transitory media); as such the claim is drawn to a form of energy. Regarding computer readable medium the examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during the examination. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal perse, the claim must be rejected under 35 USC § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2. Energy is not one of the four categories of invention and therefore the claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not combination of substances and therefore not a composition of matter.  Replacement of “computer readable medium” with --non-transitory storage medium-- or --memory-- or --hardware storage medium-- is believed to be sufficient to overcome the 35 U.S.C. 101 rejections. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation the program product.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 10, 11, 12, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummel 2019/0246435 in view of Ahmed et al., 2018/0107473.
Referring to claim(s) 1, 10, 11, Hummel discloses, a computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 when the program product is run on a computer, a computer program comprising program code means for performing the steps of claim 1 when the program is run on a computer, a method for establishing a connection between a vehicle network service and an external application, the method comprising: in a vehicle (110, figure 1), defining a trusted hotspot device (for hotspot connection, para 18, 1) external to a vehicle gateway (for gateway functionality, para 18, 1), the vehicle gateway arranged in the vehicle (on-board, para 41) the trusted hotspot device being connected to the vehicle gateway (device/sub systems in the vehicle, para 40), the vehicle gateway facilitating communication within a vehicle network arranged on-board the vehicle (vehicle network communication, on-board/vehicle, para 41); in the trusted hotspot device (for hotspot connection, para 18, 1), receiving a request from an application external to the vehicle requesting access (communication from network resources, 150, figure 1), via the vehicle gateway (using vehicle gateway functionality, para 18, 1), to the vehicle network service, the vehicle network service offered by a node arranged on the vehicle network (user/user device providing service using device 160, 162, figure 1); in the vehicle gateway (using vehicle gateway functionality, para 18, 1), determining if the requested vehicle network service offered by the node is available on the vehicle network (selection among devices 160, 162 to which the user/user device is providing service, figure 1); and if the requested vehicle network service is available on the vehicle network (when the device is selected among devices 160, 162 to which the user is providing service, figure 1), the vehicle gateway to allow the requesting application to communicate with the node offering the requested vehicle network service (vehicle gateway functionality, para 18, 1, providing access to network resources, 150, figure 1, using devices 160, 162 to which the user/user device is providing service, figure 1).
Hummel does not specifically mention about, which is well-known in the art, which Ahmed discloses, Configuring the vehicle gateway (to provide a variety of services, para 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hummel to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway for a vehicle. One of ordinary skilled in the art would readily know what a gateway is, A gateway is a piece of networking hardware or software used in telecommunications networks that allows data to flow from one discrete network to another. The gateway would allow and make it possible for a software on the vehicle side to access resources from a discrete network, para 18, 1.

Referring to claim(s) 9, Hummel discloses wherein the trusted hotspot device is a smartphone (para 1).

Referring to claim(s) 12, 15, Hummel discloses, a vehicle comprising a vehicle communication system according to claim 12, a vehicle communication system for establishing a connection between a vehicle network service and an external application, the system comprising: a vehicle gateway (for gateway functionality, para 18, 1) arranged in the vehicle (110, figure 1), the vehicle gateway facilitating communication within a vehicle network arranged on-board the vehicle (vehicle network communication, on-board/vehicle, para 41); a hotspot device external to the vehicle, wherein the vehicle gateway is configured to define the hotspot device as a trusted hotspot device (device for hotspot connection, para 18, 1), the trusted hotspot device being connected to the vehicle gateway (vehicle communication, on-board/vehicle using hotspot device to connect a network, para 41) an application external to the vehicle configured to request (application for communication to the network resources, 150, figure 1), via the vehicle gateway (using vehicle gateway functionality, para 18, 1), access to the vehicle network service (vehicle network communication, on-board/vehicle, para 41), the vehicle network service offered by a node arranged on the vehicle network (user/user device providing service using device 160, 162, figure 1) (user/user device providing service using device 160, 162, figure 1), the request received by the trusted hotspot device, wherein the vehicle gateway is configured to determine (selection among devices 160, 162 to which the user/user device is providing service, figure 1) if the requested vehicle network service offered by the node is available on the vehicle network (when the device is selected among devices 160, 162 to which the user is providing service, figure 1); and if the requested vehicle network service offered by the node is available on the vehicle network, the vehicle gateway to allow the requesting application to communicate with the node offering the requested vehicle network service (vehicle gateway functionality, para 18, 1, providing access to network resources, 150, figure 1, using devices 160, 162 to which the user/user device is providing service, figure 1).
Hummel does not specifically mention about, which is well-known in the art, which Ahmed discloses, Configuring the vehicle gateway (to provide a variety of services, para 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hummel to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway for a vehicle. One of ordinary skilled in the art would readily know what a gateway is, A gateway is a piece of networking hardware or software used in telecommunications networks that allows data to flow from one discrete network to another. The gateway would allow and make it possible for a software on the vehicle side to access resources from a discrete network, para 18, 1.

Claim(s) 2, 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummel in view of Ahmed and Park, 9,526,076.
Referring to claim(s) 2, 13, Hummel and Ahmed do not specifically mention about, which is well-known in the art, which Park discloses, manually defining the hotspot device in network settings of the vehicle gateway (user enter network settings for the hotspot device, col., 19, lines 19-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hummel to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway for a vehicle. One of ordinary skilled in the art would readily know what a hot spot device is. A hot spot device is an ad hoc wireless access point that is created by a dedicated hardware device or a feature that shares the phone's cellular data. Other nearby devices can then use the shared hotspot to connect to the internet. The hotspot device would allow and make it possible for a software on the vehicle side to access resources from the internet, col., 19, lines 19-37. 

Referring to claim(s) 14, Shah discloses wherein the requesting application sends a request from a remote server comprising an application configured to request access to a vehicle network service via the hotspot device (hotspot application layer/application receiving access request from server, para 121). 

Claim(s) 3-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummel in view of Ahmed and Shah et al., 20130007858.
Referring to claim(s) 3, Hummel and Ahmed do not specifically mention about, which is well-known in the art, which Shah discloses, wherein the requesting application is an application in the trusted hotspot device (hotspot application layer/application, para 121). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hummel to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway for a vehicle. One of ordinary skilled in the art would readily know what a hot spot device is. A hot spot device is an ad hoc wireless access point that is created by a dedicated hardware device or a feature that shares the phone's cellular data. Other nearby devices can then use the shared hotspot to connect to the internet. The application for the hotspot device would allow and make it possible for requesting resources from the internet/network, para 121. 

Referring to claim(s) 4, Shah discloses wherein the requesting application sends a request from a remote server via the application in the trusted hotspot device (hotspot application layer/application passing server communication, para 121). 

Referring to claim(s) 5, Shah discloses automatically allowing the requesting application to communicate with the requested vehicle network service (application automatically communicating service information, para 121). 

Referring to claim(s) 6, Shah discloses prompting an operator of the vehicle to manually allow the requesting application to communicate with the requested vehicle network service (using manual intervention, para 121).

Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummel in view of Ahmed and Barrett et al., 2014/0120890.
Referring to claim(s) 7, Hummel and Ahmed do not specifically mention about, which is well-known in the art, which Barrett discloses, the requesting application with a predetermined list of approved applications, and if the requesting application is on the list of approved applications, allowing the requesting application to communicate with the requested vehicle network service (list of approved applications are allowed and list of unapproved applications are not allowed, para 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hummel to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known a list of approved applications and unapproved applications. One of ordinary skilled in the art would readily know what a list of approved applications and unapproved applications are. The list of approved applications would be allowed to execute and implement features on a device. An unapproved application would not be allowed to execution functions, which would prevent a malicious application to damage the device software, para 38. 

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummel in view of Ahmed, Barrett and Prakah-Asante et al., 20160147563.
Referring to claim(s) 8, Barrett discloses, comparing the requesting application with a predetermined list of approved applications, and if the requesting application belongs to the list of approved applications, allowing the requesting application to communicate with the requested vehicle network service (list of approved applications are allowed and list of unapproved applications are not allowed, para 38). Hummel, Barrett and Ahmed do not specifically mention about, which is well-known in the art, which Prakah-Asante discloses, application categories (application types, Para 38, 34). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hummel to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known application categories. One of ordinary skilled in the art would readily know what application categories are. The application categories would enable grouping applications. An application would be easily identified by a user/entity based on the application category, which the application is designated to, para 38, 34. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496